DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Prior Art
The following is a list of the prior art relied upon in this action.  Machine/official translations may be used to refer to various teachings from the foreign/non-patent literature publications as necessary.
United States Patents and Patent Application Publications
Patentee
United States Patent 5,293,771
Ridenour
United States Patent 7,879,137
Parekh et al.
United States Patent 10,724,418
Karpe et al.
Foreign Patent Publications 
Patentee
Chinese Utility Patent 208497692
Tao et al.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ridenour in view of Parekh et al.
With regard to claim 1 and 2 the phrase "for detecting a false alarm" is not afforded any patentable weight as the phrase amounts to how the gas detecting apparatus can be used and does not structurally differentiate the claimed invention over the prior art.
Ridenour teaches a gas detecting apparatus (reference item 19) having a gas inlet and a gas outlet.  The gas detecting apparatus has a control module (reference item 22).  Within the gas detecting apparatus there will be at least one gas sensor coupled to the control module and having a gas inlet and outlet.  The control module will operate the gas detecting apparatus and other components in order to detect a leaking gas from one or more test spaces (reference items 11-16).  That is, control module will operate the gas sensor in order to determine if the concentration level of the leaking gas is at or above a threshold amount.  After a leaking gas is detected from any of the one or more test spaces the control module operates a valve (reference item 36) to drawn air into the gas detecting apparatus in order to purge the gas detecting apparatus with air.  Ridenour do not necessarily teach that the air is in a chamber.  However, Parekh et al. teach that compressed air cylinders are known to be used as purge air.
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Ridenour with the teachings of Parekh et al. in order to provide a compressed gas cylinder with clean, dry air so that the gas sensor can be purged of residual leaking gas without possibly exposing the gas sensor to other contaminants that are typically found in ambient air such as dust, moisture, particulates, other components that could interfere with the operation of the gas sensor.
With regard to claim 2 Ridenour's gas detecting apparatus has a valve (reference item 36) with an inlet and outlet.  The valve's outlet is coupled to the gas sensor's inlet.  The valve's inlet will be coupled to the air chamber.  When a threshold has been detected the control module will operate the valve in order to purge the gas sensor.  
With regard to claim 7 the gas sensor will have a sensor circuit to allow detecting the gas at a first level. 
With regard to claim 12 one of ordinary skill would be motivated to ensure the air in the cylinder does not have any traces of the leaking gas since the air is used to purge the gas sensor.
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ridenour and Parekh et al. as applied to claim 1 above, and further in view of Tao et al.
Ridenour and Parekh et al. teach the claimed invention, but do not necessarily teach the use of a filter on the gas sensor's outlet.  Tao et al. teach that it is known to provide a filter (reference item 52) on an outlet.  This filter will trap volatile organic compounds (VOCs) from being released into the ambient air.  This filter will, therefore, also trap any dust that might be present in the sampled gas.
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Ridenour and Parekh et al. with the teachings of Tao et al. in order to do provide a filter on the gas sensor's outlet in order to trap any leaked refrigerant gas (as well as any dust) so that the refrigerant is not released into the ambient environment.
With regard to claim 5 Ridenour teach the use of a pump (reference item 30) coupled to the control module and the outlet of the gas sensor.  One of ordinary skill would find it obvious to attach the filter (as in claim 3) upstream of the pump so that the pump is not contaminated with dust or refrigerant.
With regard to claims 10 and 11 Ridenour teaches a switch/valve (reference item 36) connected to the inlet of the gas sensor.   Ridenour does not necessarily teach a switch/valve connected to a pump's (reference item 30) outlet.  However, one of ordinary skill would be motived to provide a switch/valve on the pump outlet so that the outlet can be closed in case the filter breaks while in use thus further preventing the release of a refrigerant into the ambient air.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ridenour, Parekh et al., and Tao et al. as applied to claim 3 above, and further in view of Karpe et al.
Ridenour, Parekh et al., and Tao et al. teach the claimed invention, but do not necessarily teach the use of a pressure sensor with the filter.  Karpe et al. teach that it is known to provide a pressure sensor (reference item 5) for a filter (reference item 3) in order to determine if the filter is clogged.
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Ridenour, Parekh et al., and Tao et al. with the teachings of Karpe et al. in order to do provide a pressure sensor with the filter so that one can determine if the filter is clogged or broken so that it can be replaced.
Allowable Subject Matter
Claims 13-20 are allowed.  Claims 6, 8, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: the prior art do not appear to teach the claimed gas detecting apparatus having
Claim 6
A solenoid valve electrically connected with the control module, the solenoid valve having an inlet, a first outlet and a second outlet, wherein the inlet of the solenoid valve is fluidly coupled to the pump outlet and the second outlet is fluidly coupled to the air inlet of the air chamber, the solenoid valve being configured to: receive one of the gas and the ambient air through the inlet of the solenoid valve; and release the gas through the first outlet of the solenoid valve; and supply the ambient air to the air chamber through the second outlet of the solenoid valve.
Claim 8
A control module configured to receive a second sensing signal indicative of a second level of gas in response to supplying the ambient air to the sensor module; determine whether a magnitude of the second sensing signal is higher than the first threshold value; and determine the false alarm when the magnitude of the second sensing signal is higher than or equal to the first threshold value.
Claim 13
wherein the air inlet is fluidly coupled to the gas inlet of the gas-detecting apparatus and the air outlet is fluidly coupled to the gas outlet, wherein the valve inlet is fluidly coupled to the air inlet of the air chamber; a pump electrically connected with the control module, wherein the pump has a pump inlet and a pump outlet; and a solenoid valve electrically connected with the control module, the solenoid valve having an inlet, a first outlet, and a second outlet, wherein the inlet of the solenoid valve is fluidly coupled to the pump outlet, and the second outlet is fluidly coupled to the air inlet of the air chamber
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice to schedule interviews.  If attempts to reach the examiner by telephone are unsuccessful then the examiner’s supervisor, Peter Macchiarolo, can be reached at (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center. Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center please visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are additional questions.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2855